DETAILED ACTION
The following is a Final Office Action on the merits.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Acknowledgement is made to the amendment received 07/01/2021.
Applicant’s cancellation of claims 7 and 15 is sufficient to overcome the rejection set forth in the previous office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 4, 6, 9, 10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeledon (US 2018/0085163 A1) in view of Fischer (US 2016/0184826 A1).
Regarding claim 1, Zeledon teaches a system (Fig, 1; electrophysiological system 100, comprising: an indifferent electrode (Fig. 1; ground pad 108), which is configured for placement on a body of a patient (Fig. 1; patient 104), the indifferent electrode comprising multiple electrically-conducting sub-electrodes that are electrically-insulated from one another (Para. [0057] discusses a plurality of segments within the ground pad); electrical switching circuitry (Fig. 1; switching apparatus 110), configured to receive a control signal that specifies a selected subset of the sub-electrodes, and in response to electrically connect the selected subset, so as to close an electrical circuit passing through the body of the patient (Para. [0057] discusses the plurality of segments within the ground pad being activated independently of one another to close and form a complete circuit so that current can flow from the ablation electrode to the ground pad); and a processor (Fig. 1; processing unit 116), which is 116 as sending signals to the switching apparatus 110 which are indicative of the segments which should be activated).  
However Zeledon fails to teach the sub-electrodes having respective areas that form a binary sequence. 
Fischer teaches a unit electrodes being comprised of a plurality of electrodes which are a fraction of the unit electrode. Fischer further teaches (Para. [0023]) the plurality of electrodes as each having a distinct binary sequence which denotes them based off of their fraction being converted in binary. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Fischer into the device of Zeledon as applying a known technique to a known device to yield predictable results. 
Regarding claim 2, Zeledon further teaches the processor being configured to determine the required surface area based on an indication from an impedance measurement (Para. [0013]- [0014] discuss using the sensed impedance between the catheter and the return electrode to determine the number of the conductive segments to be activated).  
Regarding claim 3, Zeledon further teaches the processor being configured to determine the required surface area based on an input from a user (Para. [0076] discusses desired energy per unit area being different between different physicians using the device as different physicians may have different ablation techniques, this difference in desired energy per unit area will then change the number of conductive segments being activated on the ground pad to achieve this, therefore changing the required surface area).  
Regarding claim 4
Regarding claim 6, Zeledon further teaches the sub- electrodes comprising concentric electrically-conducting rings.  (Fig. 4B; polar coordinate grid 400B & points 402 teach the device as a polar grid where each conductive segment can be independently activated by a switching apparatus)
Regarding claims 9-12 and 14, the recited methods are considered inherent in the ordinary use of the device as described in claims 1-4 and 6 as rejected over Zeledon in view of Fischer.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeledon (US 2018/0085163 A1) in view of Fischer (US 2016/0184826 A1), further in view of Behnke (US 2013/0304049).
Regarding claim 5, Zeledon the device as substantially claimed in claim 1, however fails to teach the processor being configured to automatically adjust the surface area of the indifferent electrode during a probe-based RF cauterization procedure. Behnke teaches an analogous monopolar electrosurgical system containing an energy applicator and a return electrode for delivering RF energy to the tissue of a patient in order to modify said tissue. Behnke teaches cauterizing and ablating tissue as being functional equivalents for modifying tissue of a patient (Para. [0035]), Behnke also teaches the well-known use of either a probe or a catheter as the energy applicator (Para. [0043]- [0045]). It would have been obvious to a person having ordinary skill in the art before the effective filing date to choose either a catheter or a probe for use in either cautery or ablation as Behnke teaches the well-known use of both. 
Regarding claim 13, the recited methods are considered inherent in the ordinary use of the device as described in claim 5 as being rejected over Zeledon/Fischer in view of Behnke. 


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeledon (US 2018/0085163 A1) in view of Fischer (US 2016/0184826 A1) further in view of Bhargav (US 2009/0318905 A1).
Regarding claim 8, Zeledon/Fischer teaches the device as substantially claimed in claim 1, however fails to teach, the control signal comprising a binary word in which each bit specifies whether a sub-electrode is to be active. Bhargav teaches a device that delivers one or more tissue treatment modalities. Bhargav further teaches the control signal comprising a binary word in which each bit specifies whether a sub-electrode is to be active (Para. [0067] discusses the signal being stored in a data bit there to a controller and is utilized with the switching mechanisms and the generator to show the application of energy of the tissue treatment apparatus).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Bhargav into the device of Zeledon, as a simple substitution of a known element for another to obtain predictable results, as Zeledon teaches sending signals indicative of the sub-electrodes, and the use of binary sequence for sending signals is known in the art, as exemplified through Bhargav. 
Regarding claim 16, the recited methods are considered inherent in the ordinary use of the device as described in claim 8 as rejected under Zeledon/Fischer in view of Bhargav.

Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20140228662 A1- teaches a bio-electrode device for measuring physiological or property data of a patient and utilizes binary format for the storage of data gained through the measurement process.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/L.R.L./               Examiner, Art Unit 3794